DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6, on page 7; 12 on page 7; applicant’s assistance is requested to identify any additional reference numerals used in the specification that do not appear in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
11” has been used to designate both the muff coupling spacing and ribs (see pages 7 and 8); “51” has been used to designate both the polygonal neck and the first guide slide; applicant’s assistance is requested to identify any additional reference numerals that are used to identify more than one distinct structural element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of use of the phrase “the present invention relates to”.  Correction is required.  See MPEP § 608.01(b).

The specification appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors, as well as incorrect and awkward phrasing and word usage.  The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “mounting portion” recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  An attempt is made to identify all errors below, however, applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Claim 1 recites the limitation "the nib" in lines 5 and 31.  There is insufficient antecedent basis for this limitation in the claim.  Accordingly, it is unclear if applicant intends to positively recite a nib, or whether the nib is actually a required component of the claimed invention.

Regarding claim 1, the phrase "fence-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(b)(III).



Claim 1 recites the limitation "the periphery of the front portion of the first barrel" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim. This recitation renders the claim indefinite, since applicant has not defined any frame of reference for usage of the term “front”, and therefore, the barrel does not inherently have a “front portion.”  Further, there is no clear inherency that the barrel includes “ a periphery”.

Claim 1 recites the limitation "the adjacent ribs" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear if the recitation “the adjacent ribs” is referring to the ribs already recited in line 16, or to a different set of ribs.

Claim 1 recites the limitation "the length direction" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s further use of the term “axial direction” in lines 24, 28, 30, and 33 leads to additional confusing, since these directions appear to be the same direction, but are referred to in the claim by different terminology.



Regarding claim 2, the reference to “the rear-barrel front portion (3B) comprises fence-like extension bars” appears to be a double inclusion, since claim 2 depends from claim 1, which already recites “fence-like extension bars” and “ribs”.  Thus, either claim 2 is reciting a feature that has already been recited, or claim 2 is reciting the already recited “ribs” using different terminology.

Claim 2 recites the limitation "the barrel root portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim, and it is unclear what this structure is or how it relates to previously recited structures.

Claim 3 recites the limitation "the rear portion of the first barrel" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  This recitation renders the claim indefinite, since applicant has not defined any frame of reference for usage of the term “rear”, and therefore, the barrel does not inherently have a “rear portion.”

Claim 3 recites the limitation "the axial direction" in lines 16-17.  There is confusing antecedent basis for this limitation in the claim, since it is unclear if the axial direction is the same as or is different from the length direction.


Claim 7 recites the limitation "the outer sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Since applicant has not defined a frame of reference for the clamping component, it does not inherently have an outer sidewall.

	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  although the prior art appears to disclose a clamping component with a limiting stopper located in a middle region of a polygonal neck thereof (see U.S. patent no. 2,671,354 (Goos), U.S. patent no. 3,334,615 (Bross), U.S. patent no. 2,972,980 (MacDonald), U.S. patent no. 3,100,403 (Dottlinger), U.S. patent no. 3,302,619 (Schodterer), U.S. patent no. 3,814,524 (Sperti), and U.S. patent no. 420,033 (Bohren)), the prior art fails to disclose or suggest the combination of features recited in claim 1, including the “fence-like extension bars (30) are arranged in the front portion of the .  
Claims 2-7 depend from claim 1, and thus include the allowable features thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of U.S. patent no. 2,671,354 (Goos), U.S. patent no. 3,334,615 (Bross), U.S. patent no. 2,972,980 (MacDonald), U.S. patent no. 3,100,403 (Dottlinger), U.S. patent no. 3,302,619 (Schodterer), U.S. patent no. 3,814,524 (Sperti), and U.S. patent no. 420,033 (Bohren) disclose a clamping component with a limiting stopper located in a middle region of a polygonal neck thereof.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754